DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objection
Claim 22 is objected to because of the following informalities:  Claim 22 recites in relevant part “…applied to the anchor bolt via a a disassembly tool” (note the duplicate a)  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 19, 21-22 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesselman (US 5,228,250).

Claim 16:
Kesselman discloses a method for an anchor bolt (abstract), comprising applying a torque to an anchor bolt (10) anchored in a hole (28) to stress the anchor bolt (10) until the anchor bolt breaks (figs. 1 and 2, col. 5, lines 56-61).

Claim 19:
Kesselman discloses the method as recited in claim 16 wherein the anchor (10) is an expansion anchor (figs. 1 and 2, col. 5, lines 3-7).

Claim 21:
Kesselman discloses the method as recited in claim 16 wherein the anchor bolt (10) has a head (22) and the torque is applied to the head (22) of the anchor bolt (10) (figs. 1 and 2, col. 5, lines 8-17).

Claim 22:
Kesselman discloses the method as recited in claim 16 wherein the torque is applied to the anchor bolt (10) via a disassembly tool (crescent wrench) (figs. 1 and 2, col. 5, lines 8-17).

Claim 30:
Kesselman discloses the method as recited in claim 16 wherein the anchor bolt (10) has a head (22) in a rear section of the anchor bolt (10); and the anchor further includes at least one expansion element (26, 40) arranged on the anchor bolt (10); the anchor bolt (10) having, in a front section, an expansion section (38) for the expansion element (26, 40); the anchor bolt (10) having an engaging profile (32) so that the torque can be applied to the anchor bolt (10) (figs. 1 and 2, col. 5, lines 8-17).

Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graham (US 10,422,367 B2).

Claim 16:
Graham discloses a method for an anchor bolt (abstract), comprising applying a torque to an anchor bolt (10) anchored in a hole (40) to stress the anchor bolt (10) until the anchor bolt (10) breaks (figs. 1-5, col. 3, lines 4-17 and col. 5, lines 5-9).

Claim 18:
Graham discloses the method as recited in claim 16 wherein the anchor breaks inside the hole (figs. 1-5, col. 7, lines 21-27).

Claims 23-25, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeal et al. (US 3,512,448).

Claim 23:
Jeal discloses an anchor comprising an anchor bolt (12) having a head (13) in a rear section of the anchor bolt (12); and at least one expansion element (11) arranged on the anchor bolt (12); the anchor bolt (12) having, in a front section, an expansion section (17) for the expansion element (11); the anchor bolt (12) having an engaging profile so that a torque can be applied to the anchor bolt (12) (figs 1-5, col. 3, lines 36-47).

Claim 24:
Jeal discloses the anchor as recited in claim 23 wherein the engaging profile is in the form of an external polygonal profile (13a) (figs. 1-10, col. 5, lines 47-58).

Claim 25:
Jeal discloses the anchor as recited in claim 23 wherein engaging profile (13a) is arranged on the head (13) (figs. 1-10, col. 5, lines 47-58).

Claim 27:
Jeal discloses the anchor as recited in claim 23 further comprising a washer (29) that surrounds the anchor bolt (12) (figs. 1-5, col. 4, lines 5-9).

Claim 29:
Jeal discloses the anchor as recited in claim 23 wherein the anchor bolt (12) has a neck section (threaded tailmost end) to accommodate the expansion element (11), the (figs. 6-10, col. 5, lines 48-65).

Claims 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reusser (US 3,577,825).

Claim 23:
Reusser discloses an anchor (10) comprising an anchor bolt (11) having a head (16) in a rear section of the anchor bolt (11); and at least one expansion element (20) arranged on the anchor bolt (11); the anchor bolt (11) having, in a front section, an expansion section (17) for the expansion element (21); the anchor bolt (11) having an engaging profile so that a torque can be applied to the anchor bolt (11) (figs 1-2, col. 4, lines 20-34).

Claim 26:
Reusser discloses the anchor as recited in claim 23 wherein the head (16) has a collar (16a) projecting beyond the engaging profile and adjoining a rear of the engaging profile (figs. 1-2, col. 4, lines 20-34).   

Claims 23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackwell (US 5,203,647).

Claim 23:
Blackwell discloses an anchor comprising an anchor bolt (16) having a head (16, bottom) in a rear section of the anchor bolt (16); and at least one expansion element (17) arranged on the anchor bolt (16); the anchor bolt (16) having, in a front section, an expansion section (16, top, threaded portion) for the expansion element (17); the anchor bolt (16) having an engaging profile so that a torque can be applied to the anchor bolt (12) (figs 1-3, col. 4, lines 8-15; see also annotated reproduction of fig. 1, below).

Claim 27:
Blackwell discloses the anchor as recited in claim 23 further comprising a washer that surrounds the anchor bolt (16) (see annotated reproduction of fig. 1 below).

    PNG
    media_image1.png
    1087
    1005
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Blackwell as applied to claim 27 above, and further in view of Oesterle et al. (US 6,626,627 B2).

Claim 28:
Blackwell discloses the anchor as recited in claim 27; wherein the head (Blackwell, 16) has a collar projecting beyond the engaging profile and adjoining a rear of the engaging profile (see annotated reproduction of Blackwell fig. 1, above); and Blackwell fails to disclose or fairly suggest the engaging profile being arranged between the collar and the washer.  Instead, Blackwell discloses the engaging profile adjacent the collar and not the washer.  Oesterle discloses a screw having a shank, head and boring part (abstract) further comprising an engaging profile (8) disposed between a (figs. 3 and 4, col. 4, lines 62-66 and col. 5, lines 46-62).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the Blackwell anchor by disposing the engaging profile between the collar and the washer as taught by Oesterle in order to provide for an internal tool drive with only short axial depth thereby providing additional safety precautions which can be built in to the anchor bolt (col. 2, lines 49-52).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because Oesterle discloses the novel features of the Oesterle protected drive unit head can be applicable to any type of screw having a shank with a thread as is the case with Blackwell.

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17:
The prior art of record fails to disclose or fairly suggest the method as recited in claim 16 wherein anchor bolt breaks to release anchoring of an add-on part to a substrate, the anchoring having been effectuated by the anchor.

Claim 20:
The prior art of record fails to disclose or fairly suggest the method as recited in claim 16 further comprising applying a tensile force to the bolt at the same time as the torque so that the anchor bolt is stressed until the anchor bolt breaks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gaudron et al. (US 8,192,122) discloses an anchor bolt having an expansion section. Clark et al. (US 4,764,055) discloses an anchor system comprising an expansion section, shank head, collar and washer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Lee A Holly/Primary Examiner, Art Unit 3726